DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24,33,34-39,41-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Milstein (US 5802763 A) in view of Bergevin (US 5586408 A).
 	For claim 24, Milstein teaches a method of creating a sod mat at an end-use site, the sod mat initially including a plurality of rectangular turf sections (as shown in fig. 3 and col. 4, lines 55-66) of predetermined widths and lengths (col. 4, lines 55-66) laid end to end in a plurality of parallel and adjacently located rows so as to cover a desired surface area, the turf sections including a reinforcing root permeable mat (80), a layer of growth media (90) located on the reinforcing root permeable mat, and natural plants having roots (60) extending downwardly through the layer of growth media and through the reinforcing root permeable mat (col. 4, lines 1-6), the method comprising: 
prior to laying the turf sections at the end-use site, removing from a bottom surface thereof a removable root permeable backing (70) that resides below the reinforcing root permeable mat and through which some roots of the natural grass plants have also grown, whereby the removing of the removable root permeable backing from the turf section causes at least a portion of said some roots to be removed from the corresponding turf section (as the seeds grow into plants, a root layer will form and be located below the removable root permeable backing), thereby to promote faster subsequent grow-in of the natural plants of the turf sections at the end-use site (functional recitation to which the step of removing the backing would promote new root growth at the end-use site).  
	However, Milstein is silent about the natural plants being grass; the reinforcing root permeable mat including a plurality of upwardly directed synthetic fibers, hence, the layer of growth media located on the reinforcing root permeable mat and surrounding the upwardly directed synthetic fibers, and the natural grass plants having roots extending downwardly through the layer of growth media alongside the upwardly directed synthetic fibers; and whereby the athletic turf created at the end-use site is suitable for subsequent use as an athletic playing surface.
Bergevin teaches a sod mat for sports usage, the sod mat of Bergevin comprising natural grass plants (120), a reinforcing root permeable mat (112) including a plurality of upwardly directed synthetic fibers (imitation grass blades 110), a layer of growth media (118) located on the reinforcing root permeable mat and surrounding the upwardly directed synthetic fibers, and the natural grass plants having roots extending downwardly through the layer of growth media alongside the upwardly directed synthetic fibers (figs. 1A,6). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to grow grass plants as taught by Bergevin in the method of creating a sod mat of Milstein and using the sod mat as an athletic turf as taught by Bergevin, depending on the user’s preference to use the sod mat of Milstein for sport surface or other application, for the sod mat of Milstein can grow grass and be taken to the outdoor environment such as a stadium and placed therein. 
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a plurality of upwardly directed synthetic fibers as further taught by Bergevin in the sod mat of Milstein as modified by Bergevin in order to provide added structural support to the natural grass and to provide artificial grass that resembles natural grass in the event some of the natural grass dies. 
The combination of Milstein as modified by Bergevin would result in the layer of growth media located on the reinforcing root permeable mat (as taught by Milstein) and surrounding the upwardly directed synthetic fibers (as relied on with Bergevin), and the natural grass plants having roots extending downwardly through the layer of growth media alongside the upwardly directed synthetic fibers (as relied on with Bergevin), whereby the athletic turf created at the end-use site is suitable for subsequent use as an athletic playing surface (Milstein teaches placing the sod mats at the end-use site and Bergevin teaches using the sod mats for an athletic playing surface).	
For claim 33, Milstein as modified by Bergevin teaches the method of claim 24, but is silent about wherein the layer of growth media comprises sand.  In addition to the above, Bergevin teaches the layer of growth media comprises sand (col. 7, lines 55-67, col. 8, lines 1-27). it would have been obvious to one having ordinary skill in the art at the time the invention was made to include sand as further taught by Bergevin in the layer of growth media of Milstein as modified by Bergevin in order to provide added support and better drainage to the plants and mat/turf. 
For claim 34, Milstein teaches a method of creating a sod mat at an end-use site from a plurality of turf sections of predetermined widths and lengths (fig. 3 and col. 4, lines 55-66), comprising: wherein each turf section includes, 
1) a reinforcing root permeable mat (80), 
2) a removable5U.S. Application No. 16/275,540Method For Relocating Turf Surface Our Ref. TLC-124Jroot permeable backing (70) located below the reinforcing root permeable mat, 
3) a layer of growth media (90) located on the reinforcing root permeable mat, 
4) natural plants having roots extending downwardly through the layer of growth media and through the reinforcing root permeable mat and the removable root permeable backing, and 
5) the natural plants including a root layer located below the removable root permeable backing (as the seeds grow into plants, a root layer will form and be located below the removable root permeable backing), for each turf section, 
removing the removable root permeable backing therefrom (col. 4, lines 62-66), whereby the removal also causes the root layer to be simultaneously removed therefrom (implied because the roots will be attached to the backing 70, thus, removing the backing will remove at least some roots), thereby to promote new root growth of the natural plants once installed at the end-use site (functional recitation to which the step of removing the backing would promote new root growth at the end-use site); and
installing the plurality of turf sections (col. 2, lines 10-15, propagating the plants in the sod mats to an outdoor area on the ground; col. 4, lines 20-25, installing the sod mats in an outdoor environment; claims 12-14 claimed “installation” of the sod mat), each with the removable root permeable backing and the root layer removed therefrom (as stated in col. 4, lines 62-66), at the end-use site to create the turf that includes natural plants (col. 1, lines 15-23). 
However, Milstein is silent about the layer of growth media comprising sand; the natural plants being grass, the growth media surrounding the upwardly directed synthetic fibers and the natural grass plants, and the end-use site being an athletic turf that includes natural grass plants and is suitable for subsequent use an athletic playing surface.
Bergevin teaches a sod mat for sports usage, the sod mat of Bergevin comprising natural grass plants (120); a layer of growth media (118) comprising sand (col. 7, lines 55-67, col. 8, lines 1-27); a plurality of upwardly directed synthetic fibers (imitation grass blades 110), wherein the growth media surrounding the upwardly directed synthetic fibers and the natural grass plants (figs. 1A,6), and the end-use site being an athletic turf that includes natural grass plants and is suitable for subsequent use an athletic playing surface (as mentioned in Bergevin for playing sports).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to include sand as further taught by Bergevin in the layer of growth media of Milstein in order to provide added support and promote better drainage to the plants and mat/turf.
	In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to grow grass plants as taught by Bergevin in the method of creating a sod mat of Milstein as modified by Bergevin and using the sod mat as an athletic turf as taught by Bergevin, depending on the user’s preference to use the sod mat of Milstein for sport surface or other application, for the sod mat of Milstein can grow grass and be taken to the outdoor environment such as a stadium and placed therein.	
	Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a plurality of upwardly directed synthetic fibers as further taught by Bergevin in the sod mat of Milstein as modified by Bergevin in order to provide added structural support to the natural grass and to provide artificial grass that resembles natural grass in the event some of the natural grass dies.
 	For claim 35, Milstein as modified by Bergevin teaches the method of claim 24, and further teaches wherein the removable root-permeable backing comprises a biodegradable material (col. 4, line 31 of Milstein, the material for backing 70 is polyethylene, which is listed in para. 0019 of applicant’s specification as a biodegradable material used for the removable root-permeable backing).  In the event that applicant disagreed with the examiner’s assessment of Milstein’s material, Bergevin teaches a removable root-permeable backing comprises a biodegradable material (col. 4, lines 44-54, col. 5, lines 5-15).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the removable root-permeable backing of Milstein as modified by Bergevin be comprised a biodegradable material as further taught by Bergevin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (so as to allow the material to degrade without harming the environment).  In re Leshin, 125 USPQ 416.
	For claim 36, Milstein as modified by Bergevin teaches the method of claim 24, and further teaches wherein the removable root-permeable backing comprises a material selected from the group consisting of polypropylene mesh, polypropylene fibres, polypropylene yarns, polyethylene mesh, polyethylene fibres (the material for backing 70 is polyethylene as stated in col. 4, line 31 of Milstein), polyethylene yarns, polyester fibres and polyester yarns and mixtures thereof.  
	For claim 37, Milstein as modified by Bergevin teaches the method of claim 24, and further teaches wherein the removable root-permeable backing is selected from the group consisting of geotextiles, shadecloth, erosion mats, fleece and mixtures thereof (the backing 70 of Milstein can be considered as at least an erosion mat or shadecloth).
	For claim 38, Milstein as modified by Bergevin teaches the method of claim 24, and further teaches wherein the removable root-permeable backing is not secured to the reinforcing root-permeable mat (Milstein stated that backing 70 “may be removed”, thus, it is not secured to the mat if it is being removed).  
	For claim 39, Milstein as modified by Bergevin teaches the method of claim 24, and further teaches wherein the removable root-permeable backing is removably secured to the reinforcing root-permeable mat (Milstein stated that backing 70 “may be removed”, thus, when it is not removed, then it is secured to the mat).  
	For claim 41, Milstein as modified by Bergevin teaches the method of claim 34, and further teaches wherein the removable root-permeable backing comprises a biodegradable material (col. 4, line 31 of Milstein, the material for backing 70 is polyethylene, which is listed in para. 0019 of applicant’s specification as a biodegradable material used for the removable root-permeable backing).  In the event that applicant disagreed with the examiner’s assessment of Milstein’s material, Bergevin teaches a removable root-permeable backing comprises a biodegradable material (col. 4, lines 44-54, col. 5, lines 5-15).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the removable root-permeable backing of Milstein as modified by Bergevin be comprised a biodegradable material as further taught by Bergevin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (so as to allow the material to degrade without harming the environment).  In re Leshin, 125 USPQ 416.
	For claim 42, Milstein as modified by Bergevin teaches the method of claim 34, and further teaches wherein the removable root-permeable backing comprises a material selected from the group consisting of polypropylene mesh, polypropylene fibres, polypropylene yarns, polyethylene mesh, polyethylene fibres (the material for backing 70 is polyethylene as stated in col. 4, line 31 of Milstein), polyethylene yarns, polyester fibres and polyester yarns and mixtures thereof.  
	For claim 43, Milstein as modified by Bergevin teaches the method of claim 34, and further teaches wherein the removable root-permeable backing is selected from the group consisting of geotextiles, shadecloth, erosion mats, fleece and mixtures thereof (the backing 70 of Milstein can be considered as at least an erosion mat or shadecloth). 
	For claim 44, Milstein as modified by Bergevin teaches the method of claim 34, and further teaches wherein the removable root-permeable backing is not secured to the reinforcing root-permeable mat (Milstein stated that backing 70 “may be removed”, thus, it is not secured to the mat if it is being removed).  
	For claim 45, Milstein as modified by Bergevin teaches the method of claim 34, and further teaches wherein the removable root-permeable backing is removably secured to the reinforcing root-permeable mat (Milstein stated that backing 70 “may be removed”, thus, when it is not removed, then it is secured to the mat).  
Claims 25,26, & 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Milstein as modified by Bergevin as applied to claim 24 above, and further in view of Loads (US 3863388 A).
	For claim 25, Milstein as modified by Bergevin teaches the method of claim 24, and further teaches prior to the laying of the turf sections end to end in a plurality of parallel and adjacently located rows so as to cover a desired surface area, growing the turf sections at a first site (col. 3, lines 33-37, col. 4, lines 29-33, of Milstein at the factory or the outdoor propagation environment). 
 	However, Milstein as modified by Bergevin is silent about the growing the turf sections (col. 2, lines 23-44) at a first site on a compacted subsurface having a root impermeable barrier located thereon, such that the removable root permeable backing resides above the root impermeable barrier during the2U.S. Application No. 16/275,540 Method For Relocating Turf SurfaceOur Ref: TLC-124Jgrowing and serves as the bottom of the turf sections, thereby to facilitate the subsequent harvesting and transporting of the turf sections to the end-use site.  
	Loads teaches a method of creating a turf surface comprising the step of growing the turf sections at a first site on a compacted subsurface (col. 5, lines 15-19, the foundation) having a root impermeable barrier (1) located thereon, such that the removable root permeable backing (2) resides above the root impermeable barrier during the2U.S. Application No. 16/275,540Method For Relocating Turf Surface Our Ref: TLC-124Jgrowing and serves as the bottom of the turf sections. It would have been an obvious substitution of functional equivalent to substitute growing the turf sections in carrier in an indoor environment with growing the turf sections at an outdoor first site on a compacted subsurface having a root impermeable barrier located thereon as taught by Loads, since a simple substitution of one known element for another would obtain predictable results (both steps would result in growing and harvesting the turf sections so as to be transported to the designated or final site). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
	For claim 26, Milstein as modified by Bergevin teaches the method of claim 25, and further would result in wherein the removable root permeable backing (of Milstein) resides in direct contact with the root impermeable barrier (as taught by Loads).  
	For claim 40, Milstein as modified by Bergevin and Loads teaches the method of claim 25, but is silent about wherein, after the harvesting, the turf sections are transported in rolls to the end-use site.  In addition to the above, Loads teaches wherein, after the harvesting, the turf sections are transported in rolls to the end-use site (col. 1, lines 20-25).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include after the harvesting, the turf sections are transported in rolls to the end-use site as taught by Loads in the method of Milstein as modified by Bergevin and Loads, in order to allow ease of transport and space saving by rolling up the sod mat. 
	Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive.
Applicant stated that, first, applicant previously asked the USPTO to update this file to correctly and accurately reflect the correct priority date, which goes back to May 23, 2011, via: 1) the "parent" US Patent Application Serial No. 14/119,378, filed on May 20, 2014; 2) PCT Application No. PCT/AU201 l/001486, filed on November 18, 2011; and 3) earlier-filed Australian Application No. 2011901972, filed on May 23, 2011. The recent Office Action fails to make this correction, and also fails to even acknowledge applicant's request. With this paper applicant again makes the same request, that the USPTO mark this file to correctly and accurately show the correct priority date.

	The information as requested by applicant has been updated in the Office PALM system as illustrated below:

    PNG
    media_image1.png
    194
    1011
    media_image1.png
    Greyscale

Applicant stated that, also, the prior Office Action included a drawing objection and a Section 112 rejection for alleged indefiniteness. Applicant respectfully traversed this objection and this rejection, but also addressed these issues by amending the application to add Fig. 5 and amend claim 24. The recent Office Action does not maintain either the prior objection or the prior Section 112 rejection. It says nothing at all about either. 

 	If the rejection is not in a pending Office action, then the rejection has been withdrawn because applicant has corrected the issues. The final Office action does not have an objection to the drawings nor a 112 rejection, thus, this means that there is no rejection for either. 
Applicant argued that Milstein does not teach a method of creating an athletic turf of natural grass plants at an end-use site. Also, Milstein does not teach an athletic turf at an end-use site that includes a plurality of rectangular turf sections laid end to end in a plurality of parallel and adjacently located rows so as to cover a desired surface area.

First, the claimed limitation did not claim a step of laying down the turf at an athletic field. The claimed limitation in the preamble calls for “an athletic turf” which, simply, is a grass turf. The claimed limitation further states that the turf can be used or functionally can be use (“whereby”) as an athletic playing surface, thus, Milstein’s sod mat is considered to be an athletic turf because it is a sod mat. In addition, Milstein’s sod mat can be used as an athletic playing surface if the user wishes to do so. Furthermore, the claimed limitation also states “end-use-site” which the user of Milstein’s sod mat would eventually use the sod mat at an end-use-site, noting that an athletic playing surface is merely functional recitation. 
Second, the limitation of “a plurality of rectangular turf sections laid end to end in a plurality of parallel and adjacently located rows so as to cover a desired surface area” is NOT part of the method as claimed by applicant because this limitation is in the preamble and it is cited as a structure to the turf and not a step of laying down the sections next to each other as appeared to be argued. Even if so, from fig. 3 and col. 4, lines 55-66, of Milstein, Milstein teaches the sections being laid end to end. For example, “end to end in a plurality of parallel and adjacently located rows so as to cover a desired surface area” can be initially the sections are laid on top of each other for storage, wherein the upper end or surface of each section are parallel and adjacent rows, one on top of the other, so as to cover a desired surface area, which can be the storage area or space that the sections are laid on. In addition, as shown in fig. 3, the sections are laid next to each other and the user can have as many sections as desired because the figure is not limited to just what is shown. 
Applicant argued that the perforated polyethylene sheet 70 corresponds to the carrier 30 of the same composition shown in Figs. 1 and 2 with respect to the first embodiment of Milstein. (See col. 3, lines 33-41). In other words, for both embodiments, once the perforated sheet 70/30 is removed, the remaining sod mat 130/50 is divided, or cut, into smaller sections "for packaging, storage and installation." (See also the last two steps of method claims 12, 13, and 14, in col. 14). This means that the originally disclosed size and shape of the subject matter shown in Fig. 3 of Milstein becomes significantly reduced in size, to smaller mat sections that are about one square foot in size. One does not cut any type of mat into such a small shape if the goal is to cover a football field. The Milstein mats are not thereafter arranged end to end in parallel row to cover a desired surface area. No reasonable person of ordinary skill in the art would do such a thing, due to the impracticalities caused by the small size.

Carrier 30 and figs. 1-2 were not relied on, thus, applicant’s argument in regard to these subject matters is mooted. 
In addition, applicant’s argument appears to create his own scenario about how the sod mat of Milstein is to be divided and cut into smaller sections and “significantly reduced in size”. 
Furthermore, applicant did not claim any numerical size or dimension of the sections to argue that “One does not cut any type of mat into such a small shape if the goal is to cover a football field”. Perhaps applicant does not want small shape sections but other users might wish to do so for easier handling, especially for a large field. 
Moreover, Milstein did not state that sheet 70 has to be removed. Col. 4, line 63 of Milstein says that “sheet 70 may be removed arid stored” (emphasis on the underlined. The user has the choice of removing or not removing sheet 70 if he/she wishes to do so. Leaving in sheet 70 does not make the sod mat of Milstein inoperable because sheet 70 is made of polyethylene, which applicant identify in para. 0019 of the specification as being biodegradable material. 
Laslty, even though Milstein gave an example of the size of the sections for his sod mat, one of ordinary skill in the art would know to modify the size of the sod section accordingly as needed. 
Applicant argued that, further, Milstein does not teach natural grass plants having roots that extend through a reinforcing root permeable mat with upwardly directed synthetic fibers, through a layer of growth media, and also through a removable root permeable backing located therebelow. Still further, Milstein does not to teach a removable root permeable backing through which some natural grass roots grow, nor a method that involves removing the removable root permeable backing prior to installing the remaining turf section at an end-use site, with other such sections, to create an athletic turf with natural grass plants that is suitable for subsequent use as an athletic playing surface.

	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As stated in the rejection above, Bergevin was relied on for the natural grass plants and not Milstein. Milstein teaches a sod mat, which “sod” in itself relates to grass plants; however, because Milstein did not “specifically” state grass plants, Bergevin is relied on for this feature for sod mat.  
	In combination with the natural grass plants teaching from Bergevin, some of the grass roots will grow through the removable backing 70, for the backing is perforated as shown in fig. 3. Thus, naturally, grass roots will certainly grow through the backing 70. In the event the user wishes to remove backing 70 per Milstein’s teaching of “sheet 70 may be removed…”, some of the roots will be retained and some of the roots will be pulled out, for it is natural in the removal process if one was to remove the backing 70 with roots growing through the backing 70. 
Applicant argued that the USPTO erroneously equates the perforated polyethylene sheet 70 or 30 in Milstein with the removable root permeable backing of claim 24. This is not a reasonable assertion. Milstein's perforated polyethylene sheet 70/30, also referred to as a carrier, does not have any roots extending through its perforations. No roots extend to these perforations. As a result, the removal of Milstein's perforated sheet 70/30 does not remove any roots from the wildflowers located thereabove. (See Heinlein Declaration, par. 6, 9).

	There is nothing erroneously about considering sheet 70 in Milstein as the removable root permeable backing because it is a removable sheet, and since it has perforation as shown in fig. 3 of Milstein, as combined with Bergevin’s natural grass plants, the roots of the grass plants will naturally grow through the perforation in the sheet 70. 
	As stated in the rejection, ref. 30 is NOT considered for the backing; instead, it is ref. 70 which is a perforated polyethylene removable sheet. Sheet 70 is not a carrier as stated by applicant. Ref. 30 is a carrier for figs. 1-2 but the examiner did not rely on figs .1-2 in the rejection. Thus, applicant’s argument is for the wrong embodiment. 
	In addition, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As stated in the rejection above, Bergevin was relied on for the natural grass plants and not Milstein. Milstein teaches a sod mat, which “sod” in itself relates to grass plants; however, because Milstein did not “specifically” state grass plants, Bergevin is relied on for this feature for sod mat.  In combination with the natural grass plants teaching from Bergevin, some of the grass roots will grow through the removable backing 70, for the backing is perforated as shown in fig. 3. Thus, naturally, grass roots will certainly grow through the backing 70. In the event the user wishes to remove backing 70 per Milstein’s teaching of “sheet 70 may be removed…”, some of the roots will be retained and some of the roots will be pulled out, for it is natural in the removal process if one was to remove the backing 70 with roots growing through the backing 70.
Applicant argued that this first purported reason for combining Milstein and Bergevin, i.e., "depending on the user's preference," is improper. It is merely an unsupported guess. Accordingly, the USPTO has failed to sufficiently articulate an objective reason why a person of ordinary skill would make this purported combination of Milstein and Bergevin.
Applicant failed to read the whole reasoning and merely pick and choose “depending on the user’s preference” for argument. The examiner stated that “It would have been obvious to one having ordinary skill in the art at the time the invention was made to grow grass plants as taught by Bergevin in the method of creating a sod mat of Milstein and using the sod mat as an athletic turf as taught by Bergevin, depending on the user's preference to use the sod mat of Milstein for sport surface or other application, for the sod mat of Milstein can grow grass and be taken to the outdoor environment such as a stadium and placed therein.” (emphasis on the underlined). This is a sufficient articulated reasoning because one of ordinary skill in the art reviewing Milstein and Bergevin would conclude that Milstein teaches a sod mat (which “sod” in itself relates to grass plants) but does not specifically state that the sod mat is used in an athletic field. Bergevin teaches sod mat for athletic playing field; thus, it is the user’s preference to select where the sod mat can be utilized as in anathletic playing field, erosion control, backyard, etc. This is a proper articulated reasoning gleamed from these two references. 
Applicant argued that, moreover, the second purported reason for the combination, i.e., added structural support, is also improper because it has been entirely fabricated by the USPTO. Why would the "9xl8 inch squares" of Milstein need added support that would allegedly be added by upwardly directed fibers? These are wildflowers for "retail sale in trays." (See col. 4, line 65). The above-cited passage from the Office Action shows that the USPTO has failed to consider the actual teachings of Milstein. Ironically, in paragraph 2 on page 2 of the Office Action, the USPTO asks applicant to consider MPEP Section 2141.02VI, and to consider the prior art in its entirety. Yet the USPTO then proceeds to ignore the actual teachings of Milstein, first with respect to the small size of its end product, and second with respect to Milstein' s fabric sheet 80/10 which has no need for "added support."

	There is nothing “fabricated” from the examiner’s reasoning because Bergevin teaches added support for the synthetic blades or fibers. Bergevin stated that the synthetic grass blades 110 with partial slits or fibrillated help to assist in binding the sod mat, which binding is the foundation to structurally support the sod mat. In addition, Bergevin also stated that “the presence of the imitation grass blades 110 protects the crown 123 and roots 124 to protect the improved surface 100 from deterioration, and the resultant high maintenance costs generally associated with a natural turf surface”, which is added support. Thus, the examiner did not “fabricate” a reasoning as to why one would want to use synthetic grass or fibers as taught by Bergevin for added support because Bergevin, himself, teaches the reasoning.  
	Furthermore, as stated in the above, Milstein teaches a sod mat but is silent about growing natural grass plants on the mat, which Bergevin was relied on for the natural grass plants growing on a sod mat. While Milstein did state wildflowers as an example of plants that can be grown on the mat, the examiner is not relying on Milstein’s teaching of wildflowers. Wildflowers are one example of what can be grown and not limited to that only. 
	Applicant is correct in that the Office action did ask to consider MPEP 2141.02 VI in its entirety, which Milstein teaches “sod mat” with other plants that can be grown on the sod mat and not just wildflowers. Applicant failed to consider Milstein in its entirety in that Milstein clearly stated on col. 2, lines 63-65, “Plants suitable for use in the sod mats include biennials, perennials, ornamental plants, broad leaf plants and wildflowers”, which grass plants are perennials. Thus, in light of MPEP 2141.02 VI, applicant should not just consider “wildflowers” for growing on the sod mat of Milstein; instead, grass plants are applicable to be grown on the sod mat also. 
	As for the size, the examiner has addressed this argument in the above, thus, please see above. 
Applicant argued that the USPTO also gives Bergevin the same treatment in asserting the third reason, that of "to provide artificial grass that resembles natural grass in the event some of the natural grass dies." This purported reason ignores Bergevin' s teaching that its imitation grass blades 110 should be "approximately at the top of the layer of growth medium." (See claim 5, col. 11, lines 23-25). artificial grass cannot resemble natural grass if it is buried in growth medium, as taught by Bergevin. In other words, the USPTO has failed to consider the prior art in its entirety, but instead has fabricated three improper reasons for combining Milstein and Bergevin.

	As taught in Bergevin, the synthetic grass is used for structural support and also for resembling natural grass in the event that the natural grass and medium layers are eroded or over-used so that the synthetic grass blends in with the rest of the other natural grass. Otherwise, why would Bergevin employs synthetic grass if it is to be buried in the medium because he could use other types of support that does not have to resemble natural grass. 
	In addition, applicant failed to consider MPEP 2141.02 VI in its entirety because Bergevin also stated “As noted above, it is sometimes desirable to permit a portion, as described by reference to FIG. 1, of the top portions 114 of the imitation grass blades 110 to extend outward beyond the surface layer of material 118. This provides additional protection to the crown 123, roots 124, and blades 122 of the natural grass 120, thereby improving the durability of the natural grass”. Thus, the artificial grass is NOT always buried in the growth medium as stated by applicant. 
Applicant argued that, more specifically, Milstein teaches away from the claimed invention in that it focuses on steam sterilizing manure, as an inexpensive planting medium for propagating wildflowers on mats that are eventually cut into sections that are only about one foot square. So whereas claim 24 recites an athletic surface that includes and is necessarily much larger than the plurality of rectangular turf sections from which the removable root permeable backings have been removed, so as to cover a desired surface area, the Milstein mats are cut into multiple smaller pieces and never reconstituted in order to cover a desired surface area.
 	
While Milstein described how he makes his growth media, the invention is about a method of creating a sod mat for various outdoor applications or environment and not about a method of making growth media. This is clear in the title of the invention and reinstated throughout the patent. For example, col. 1, lines 14-22, discuss the background of the invention where Milstein stated that sod mats and rolls are notoriously well known to be used in the plant industry for various outdoor applications and can be installed at the end-use site. In addition, col. 2, lines 9-14, and claims 12-14, of Milstein discuss installing the sod mats in various outdoor environment. Thus, it is clear that the invention is not all about the growth media, it is about the sod mat being transportable and installed at the end-use site. 
	Milstein did not specifically state that the end-use site is an athletic turf. However, as stated in the rejection, Bergevin was relied on for teaching using sod mats for athletic turf environment for subsequent use as an athletic playing surface. Thus, one of ordinary skill in the art would combined Milstein with Bergevin to use the method of creating sod mat of Milstein in a sport environment or an athletic turf depending on the user’s preference to use the sod mat of Milstein for sport surface or other application, for the sod mat of Milstein can grow grass and be taken to the outdoor environment such as a stadium and placed therein.
In regard to applicant’s comment of “Instead, Milstein teaches the creation of multiple portable mats that are suitable for various plants other than natural grass, for retail sales”, the examiner did not find any excerpts in Milstein that said “other than natural grass” as alleged by applicant. As a matter of fact, Milstein stated in col. 2, lines 63-65, the types of plants that can be grown with his method, which natural grass is perennial plant and can also be considered as ornamental plants too. Thus, clearly, Milstein never stated “other than natural grass”. 
The other arguments have been addressed in the above, thus, please see above. 
Applicant argued that, still further, it would be relatively easy to retrieve wildflowers out of the steam-sterilized manure mat of Milstein. But Milstein's steam-sterilized manure mat would not be suitable for holding the roots of natural grass plants, as needed for an athletic surface. 

 	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As stated in the rejection above, Bergevin was relied on for the natural grass plants and not Milstein. Milstein teaches a sod mat, which “sod” in itself relates to grass plants; however, because Milstein did not “specifically” state grass plants, Bergevin is relied on for this feature for sod mat.  In combination with the natural grass plants teaching from Bergevin, some of the grass roots will grow through the removable backing 70, for the backing is perforated as shown in fig. 3. Thus, naturally, grass roots will certainly grow through the backing 70. In the event the user wishes to remove backing 70 per Milstein’s teaching of “sheet 70 may be removed…”, some of the roots will be retained and some of the roots will be pulled out, for it is natural in the removal process if one was to remove the backing 70 with roots growing through the backing 70. 
In addition, Applicant is correct in that the Office action did ask to consider MPEP 2141.02 VI in its entirety, which Milstein teaches “sod mat” with other plants that can be grown on the sod mat and not just wildflowers. Applicant failed to consider Milstein in its entirety in that Milstein clearly stated on col. 2, lines 63-65, “Plants suitable for use in the sod mats include biennials, perennials, ornamental plants, broad leaf plants and wildflowers”, which grass plants are perennials. Thus, in light of MPEP 2141.02 VI, applicant should not just consider “wildflowers” for growing on the sod mat of Milstein; instead, grass plants are applicable to be grown on the sod mat also. 
Applicant argued that, even further, Bergevin suffers from the same deficiency as Milstein with respect to the single step recited in claim 24. That is, neither Milstein nor Bergevin teaches the removing of a removable root permeable backing from the turf section. As explained above, Milstein's perforated polyethylene sheet 70/30 is not a removable root permeable backing that pulls roots away when it its removed. No roots extend to the perforations, and therefore no roots get caught or pulled away by the perforations when the sheet is removed. Meanwhile, Bergevin does not teach removal of anything.

	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As stated in the rejection above, Bergevin was relied on for the natural grass plants and not Milstein. Milstein teaches a sod mat, which “sod” in itself relates to grass plants; however, because Milstein did not “specifically” state grass plants, Bergevin is relied on for this feature for sod mat.  In combination with the natural grass plants teaching from Bergevin, some of the grass roots will grow through the removable backing 70, for the backing is perforated as shown in fig. 3. Thus, naturally, grass roots will certainly grow through the backing 70. In the event the user wishes to remove backing 70 per Milstein’s teaching of “sheet 70 may be removed…”, some of the roots will be retained and some of the roots will be pulled out, for it is natural in the removal process if one was to remove the backing 70 with roots growing through the backing 70. 
 	In addition, Bergevin was not relied on for removing of a removable root permeable backing from the turf section, thus, applicant’s argument is mooted.
Applicant argued that, with respect to claim 33, the Office Action states in conclusory fashion that it would have been obvious to substitute sand for the growth media as taught by Bergevin. (See Office Action, pg. 5, lines 9-15). For the same reasons set forth above with respect to claim 24, and also because the USPTO's conclusory statement fails to consider the main thrust of Milstein, i.e., the use of steam-sterilized manure, not sand, applicant respectfully asserts that the rejection of claim 33 is also improper, and that this claim should also be allowed.

 	The rejection does not indicate substituting sand for the growth media as argued by applicant. The claimed limitation calls for “the growth media comprises sand” (emphasis on the underlined), which “comprises” is an open-ended term that does not exclude other material with sand. Thus, the rejection clearly states that sand is added to the growth media and not substitute for the growth media as alleged by applicant. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include sand as further taught by Bergevin in the layer of growth media of Milstein as modified by Bergevin in order to provide added support and better drainage to the plants and mat/turf.	
Applicant argued that independent claim 34 is subject to this same Milstein/Bergevin rejection, and for at least the same reasons explained above this rejection should also be withdrawn… As explained above, Milstein does not teach a root layer extended through the perforations of its perforated polyethylene sheet 70/30, nor removal of the sheet 70/30 for the purpose of removing such a root layer. The perforations of Milstein are about every square
inch, for drainage. Milstein does not show a root layer as recited in claim 34, nor removal of a root layer as recited in claim 34. 
 	Since claim 34 is similar to claim 24 and applicant is arguing the same arguments as above, the examiner has addressed the arguments, thus, please see above. 
Applicant argued that, still further, Milstein does not teach a growth media of sand, a reinforcing root permeable mat with upwardly directed synthetic fibers, a root layer (as noted above), a removing step (also as noted above), or an installing step. So again, Milstein has numerous deficiencies. Moreover, the USPTO's reliance on Bergevin is deficient because the purported reasons for combining Milstein with Bergevin to achieve claim 34, i.e. depending on the user's preference, added structural support, and resembles natural grass, are all fabricated by the USPTO. The USPTO has not identified a proper objective reason for making the relied-upon combination.

Since applicant is arguing the same arguments as above, the examiner has addressed the arguments, thus, please see above. 
Applicant argued that, moreover, even if Milstein and Bergevin were to be combined, the resultant structure would still lack the root layer and the removing step, both of which are expressly recited in claim 34. For these reasons, and also for the same reasons set forth above with respect to claim 24, applicant respectfully asserts that claim 34 is patentable. Accordingly, applicant respectfully requests that the USPTO withdraw this rejection and allow claim 34.

	The combination of Milstein as modified by Bergevin would not lack the root layer and the removing step because, as explained in the above, with Bergevin’s natural grass plants with roots, the roots will grow through the perforation in the backing 70 of Milstein. Since Milstein teaches the backing 70 may be removed, when the user performed this removal, there will be roots that are removed from the backing 70. In addition, the claimed limitation is merely functional because applicant stated “whereby the removal also causes the root layer to be simultaneously removed therefrom, thereby to promote new root growth of the natural grass plants once installed at the end-use site”; thus, the action of removing the backing in Milstein with the roots from the grass plants of Bergevin would result in this functional recitation. The [a)statements of intended use or field of use, b)"adapted to" or "adapted for" clauses, c) "wherein" clauses, or d) "whereby"] clauses are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
	See MPEP § 2114 which states:

		A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647

		Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.

		Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

	As set forth in MPEP § 2114, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.  The intended use of an apparatus is not a relevant limitation with respect to the patentability of the structure defined in an apparatus claim. In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973)
We agree with the Examiner that although features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997); see also Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990) ("[A]pparatus claims cover what a device is, not what a device does"). Therefore, the device of the prior art meets the recited functionally defined limitation (i.e., a turf surface being "adapted to being relocated") if it is capable of the recited function. The prior art reference need not envision the device actually being used to perform the claimed function. See Schreiber, 128 F.3d at 1477 ("Although Schreiber is correct that [the prior art] Harz does not address the use of the disclosed structure to dispense popcorn, the absence of a disclosure relating to function does not defeat the Board's finding of anticipation."). "[C]hoosing to define an element functionally, i.e., by what it does, carries with it a risk." Id. at 1478. This risk is that Appellant may bear the burden to prove that the prior art does not possess inherently the functional characteristic. See In re Swinehart, 439 F.2d 210,213 (CCPA 1971).

Applicant argued that although Loads teaches a lowermost barrier that is root impermeable, Loads teaches away from the claimed invention. More specifically, Loads teaches an impermeable surface layer that "deflects the roots laterally." (See Loads col. 5, line 27). Coincidentally, this lateral root deflection is the same problem that applicant seeks to address. (See. Par. [0083], last sentence and Figs. 2 and 3 of the present application).

	Loads was relied on for a teaching of a method of creating a turf surface comprising the step of growing the turf sections at a first site on a compacted subsurface (col. 5, lines 15-19, the foundation) having a root impermeable barrier (1) located thereon, such that the removable root permeable backing (2) resides above the root impermeable barrier during the2U.S. Application No. 16/275,540Method For Relocating Turf Surface Our Ref: TLC-124Jgrowing and serves as the bottom of the turf sections. Thus, one of ordinary skill in the art would rely on Loads’ teaching and substitute growing the turf sections in carrier in an indoor environment with growing the turf sections at an outdoor first site on a compacted subsurface having a root impermeable barrier located thereon as taught by Loads, since the end predictable results would be that both steps would result in growing and harvesting the turf sections so as to be transported to the designated or final site). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
 	Loads was not relied on for problem that applicant is trying to address because the problem is not being claimed. What Loads teaches is what is being claimed. 
Applicant argued that, again, Loads shows this same root deflection phenomena, but does not acknowledge or recognize its effects. In other words, Loads does not recognize that this lateral root growth is a problem. And this failure to recognize that lateral root growth is a problem is the same reason why this rejection is improper… With Loads, the goal is to "offer no harmful resistance to the eventual withdrawal therefrom of any grass roots ... " This means that Loads uses a layer of discrete material 8 to leave intact the lowermost root layer. 

 	Loads was not relied on for lateral root growth or root deflection because none of these argued limitations are being claimed. Loads is relied on for a well-known concept of growing the turf sections in carrier in an indoor environment versus growing the turf sections on the compact subsurface in an outdoor environment, which are considered functional equivalent because would result in growing and harvesting the turf sections so as to be transported to the designated or final site. 
Applicant argued that, in contrast, claim 25 recites the removing of a removable root permeable backing so as to also remove the root layer. Whereas Loads wants to "leave intact" the deflected root structure, the claimed invention as recited in claim 25 causes the breaking, i.e., the removal, of this deflected root structure, so that new and more robust roots will grow at the end-use site.

 	Loads was not relied on for a removable root permeable backing so as to also remove the root layer. Loads is relied on for a well-known concept of growing the turf sections in carrier in an indoor environment versus growing the turf sections on the compact subsurface in an outdoor environment, which are considered functional equivalent because would result in growing and harvesting the turf sections so as to be transported to the designated or final site.
Applicant argued that in asserting that the proposed combination of Loads with Milstein and Bergevin is a "simple substitution of one known element for another," the USPTO improperly ignores the actual teachings of Loads regarding the deflected roots. That is, Loads wants to protect the deflected roots, not remove them. Again, the USPTO is ignoring the MPEP and its own advice, as stated on page 2 of the Office Action, by ignoring this teaching of Loads. Essentially, the USPTO has cherrypicked elements from the prior art based entirely on hindsight. 

	Loads was not relied on for the deflected roots because it is not being claimed. Loads is relied on for a well-known concept of growing the turf sections in carrier in an indoor environment versus growing the turf sections on the compact subsurface in an outdoor environment, which are considered functional equivalent because would result in growing and harvesting the turf sections so as to be transported to the designated or final site.
In addition, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argued that perhaps more importantly, even if these three references were to be combined, the hypothetical result would still fail to include multiple elements of claim 25, namely, the removable root permeable backing, the root layer, and the removing step, whereby the removable root permeable backing and the root layer are removed from the bottom of a turf section. 

As stated in the rejection and the examiner’s response to applicant’s arguments, Milstein as modified by Bergevin and Loads teach the multiple elements of claim 25. Thus, please see above explanation. 
Applicant argued that claim 26 depends on claim 25 and therefore includes all of the same features as claim 25, but also the feature hereby the removable root permeable backing resides in direct contact with the root impermeable barrier. For all the same reason asserted above with respect to claim 25, and also because claim 26 further defines over the purported combination of Milstein, Bergevin, and Loads, applicant respectfully asserts that claim 26 is also patentable. 

As stated in the rejection and the examiner’s response to applicant’s arguments, Milstein as modified by Bergevin and Loads teach the multiple elements of claim 26. Thus, please see above explanation. 
Applicant argued that, still further, new claim 40 depends on claim 25 and further recites that, after the harvesting, the turf sections are transported in rolls to the end-use site. For all the same reasons asserted above with respect to claim 25, and also because the Milstein wildflower steam-sterilized manure mats are not transportable in rolls, (See Heinlein Declaration, par. 7), applicant respectfully asserts that claim 40 is patentable.

	As stated in the above rejection, Loads teaches wherein, after the harvesting, the turf sections are transported in rolls to the end-use site (col. 1, lines 20-25).  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include after the harvesting, the turf sections are transported in rolls to the end-use site as taught by Loads in the method of Milstein as modified by Bergevin and Loads, in order to allow ease of transport and space saving by rolling up the sod mat.
Declaration of Mark Heinlein
	The examiner has reviewed and acknowledged the declaration of Mark Heinlein. However, the examiner is not persuaded because the declaration appears to be an “opinion” declaration and not of factual evidence to overcome the prior art of record. In addition, the declaration discusses elements that not being claimed. For example, numeral 3, the declaration seems to be arguing about Milstein teaches spent mushroom growth media but did not addressed what the examiner is relying on for Milstein, which is the sod mat. While it is true that Milstein teaches the mushroom growth media, this media is used for growing sod mat. Thus, there is a teaching about sod mat in Milstein and not just spent mushroom growth media. 
	The rest of the other numerals 4-8 appear to be the same in that the declaration appears to merely provide argument in view of Mark Heinlein’s opinion about the prior art of rejection. The arguments are the same as already addressed in the above. 
	Thus, in conclusion, the examiner was not persuaded as to the declaration of Mark Heinlein, for it appears that the declaration is a merely opinion similar to that of the argument provided in the above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643